Case: 13-12108     Date Filed: 08/19/2014   Page: 1 of 2


                                                          [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                                 No. 13-12108
                             Non-Argument Calendar
                           ________________________

                 D.C. Docket No. 1:12-cr-00153-ODE-RGV-3


UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

versus

MARIA YOBAL PEREZ,
a.k.a. Maria Echeverria,
a.k.a. Jenny,

                                                            Defendant-Appellant.

                           ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                       ________________________

                               (August 19, 2014)

Before PRYOR, HILL and FAY, Circuit Judges.

PER CURIAM:
              Case: 13-12108     Date Filed: 08/19/2014   Page: 2 of 2


      Elizabeth A. Brandenburg, retained counsel for Maria Yobal Perez in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Perez’s conviction and sentence

are AFFIRMED.




                                          2